DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 10/12/2021 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9, 12, 15, 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Shaviv et al (U.S. Patent #7745332), in view of Chebiam et al (U.S. Pub #2017/0084487).
With respect to claim 1, Shaviv teaches a processing method comprising: 
forming a metal film (Fig. 6A, 607) on a substrate surface (Fig. 6A, surface of 603), the substrate surface having at least one feature thereon (Fig. 6A, 601), 

wherein the metal film (Fig. 6A, 607) is formed on the substrate surface, the first sidewall, the second sidewall, and the bottom surface of the at least one feature, the metal film having a void located within the width of the feature, the void having a first width (Fig. 6A, width of 601 between vertical sidewalls of 607); 
treating the metal film with a plasma to decrease the first width of the void to a second width (Fig. 6B-6C, the thickness of the vertical sidewall portions 607 is increased due to the plasma process, hence the width of the void in the trench 601 is decreased; Col 17 Ln 9-61); 
but does not teach annealing the metal film to close the void.
Chebiam teaches forming a metal film (Fig. 3a, 304) in trench feature, and annealing the metal film to close a void within the feature (Fig. 3b and Paragraph 33).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to anneal the metal film of Shaviv to close a void or seam in the trench feature as taught by Chebiam in order to improve the reliability and resistance of the metal film (Paragraph 35). 
With respect to claim 3, Shaviv teaches that the metal film comprises a metal selected from one or more of tantalum (Ta), titanium (Ti), tungsten (W), molybdenum (Mo), niobium (Nb), vanadium (V), chromium (Cr), cobalt (Co), aluminum (Al), copper (Cu), rubidium (Rb), and the like (Col 5 Ln 39-57).
claim 5, Shaviv teaches that the plasma is selected from the group consisting of a remote plasma and a direct plasma (Col 3 Ln 32-48; Col 19 Ln 55 to Col 20 Ln 45; Fig. 8-9).
With respect to claim 7 and 8, Shaviv teaches that the metal film comprises one or more of titaniuim nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), molybdenum nitride (MoN), titanium aluminum nitride (TiAlN), niobium nitride (NbN), vanadium nitnide (VN), chromium nitride (CrN), rubidium nitride (RbN), and the like (Col 2 Ln 46-48; Col 13 Ln 13-15).  
With respect to claim 9, Shaviv teaches that forming the metal film comprises an atomic layer deposition process (Col 6 Ln 52-54).
With respect to claim 12, Shaviv teaches a processing method comprising: 
forming a film stack on a substrate, the film stack comprising a plurality of alternating layers of an oxide material (Fig. 1D, 113 and 117; Col 6 Ln 42-43) and a nitride material (Fig. 1D, 111 and 115; Col 8 Ln 23-24) and the film stack having a stack thickness; 
etching the film stack to form an opening (Fig. 6A, 601) extending a depth from a top of the film stack surface to a bottom surface, the opening having a width defined by a first sidewall and a second sidewall; 
forming a metal film (Fig. 6A, 607) on the film stack, wherein the metal film is formed on the top of the film stack surface, the first sidewall, the second sidewall, and the bottom surface of the opening, the metal film having a void 
treating the metal film with a plasma to decrease the first width of the void to a second width (Fig. 6B-6C, the thickness of the vertical sidewall portions 607 is increased due to the plasma process, hence the width of the void in the trench 601 is decreased; Col 17 Ln 9-61); 
but does not teach annealing the metal film to close the void.
Chebiam teaches forming a metal film (Fig. 3a, 304) in trench feature, and annealing the metal film to close a void within the feature (Fig. 3b and Paragraph 33).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to anneal the metal film of Shaviv to close a void or seam in the trench feature as taught by Chebiam in order to improve the reliability and resistance of the metal film (Paragraph 35). 
With respect to claim 15, Shaviv teaches that the plasma is selected from the group consisting of a remote plasma and a direct plasma (Col 3 Ln 32-48; Col 19 Ln 55 to Col 20 Ln 45; Fig. 8-9).
With respect to claim 17, Shaviv teaches that the metal film comprises one or more of titaniuim nitride (TiN), tantalum nitride (TaN), tungsten nitride (WN), molybdenum nitride (MoN), titanium aluminum nitride (TiAlN), niobium nitride (NbN), vanadium nitnide (VN), chromium nitride (CrN). rubidium nitride (RbN), and the like (Col 2 Ln 46-48; Col 13 Ln 13-15).  

claim 21, Shaviv teaches that the void extends substantially parallel to the first and second sidewalls (Fig. 6B-6C, 601).  
With respect to claim 22, Shaviv teaches that the void extends substantially parallel to the first and second sidewalls (Fig. 6B-6C, 601).

Claims 5, 10, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shaviv and Chebiam, in view of Lai et al (U.S. Pub #2016/0056077).
With respect to claims 5 and 15, Shaviv teaches that the plasma is selected from the group consisting of a remote plasma and a direct plasma (Col 3 Ln 32-48; Col 19 Ln 55 to Col 20 Ln 45; Fig. 8-9).
Shaviv does not explicitly use the terminology of remote plasma and/or direct plasma.  Lai teaches a plasma process, wherein the plasma is selected from the group consisting of a remote plasma and a direct plasma (Paragraph 63 and 67).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide the plasma of Shaviv using a remote plasma or direct plasma source as taught by Lai in order to achieve the predictable result of providing plasma ions (Paragraph 63 and 67). 
With respect to claim 10, Shaviv does not teach that the feature has an aspect ratio greater than or equal to about 10:1.  
With respect to claim 11, Shaviv does not teach that the depth of the at least one feature is in a range of about 50 nm to about 100 nm.
With respect to claim 10, Lai teaches that the feature has an aspect ratio greater than or equal to about 10:1 (Paragraph 43).
With respect to claim 11, Lai teaches that the depth of the at least one feature is in a range of about 50 nm to about 100 nm (Paragraph 43 e.g. a width of less than 19 nm and an aspect ratio of 5:1 results in a depth of less than 95 nm).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the feature of Shaviv having a depth and aspect ratio as taught by Lai in order to configure the feature for a logic device or memory device (Paragraph 43).

s 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shaviv and Chebiam, in view of Kinder et al (U.S. Patent #7897516).
With respect to claim 4 and 14, Shaviv does not teach that the plasma comprises nitrogen.  
Kinder teaches a plasma process, wherein the plasma comprises nitrogen (Col 7 Ln 64 to Col 8 Ln 23; Col 11 Ln 23-31).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to configure the plasma of Shaviv to comprise nitrogen as taught by Kinder in order to be utilized with, or replace, argon to create the plasma for the resputtering process. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826